Citation Nr: 0120685	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  What rating is warranted for a low back disorder from 
October 9, 1992?

2.  What rating is warranted for a cervical spine disorder 
from October 9, 1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1989 and from May 1989 to October 1992.  The veteran 
served in the Persian Gulf from December 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In October 1999, the Board denied the claim of 
service connection for sinusitis, bronchitis, multiple joint 
pain, dryness, fatigue and headaches, and remanded the 
increased rating issues for further development.  

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability in a statement to a VA examiner in April 
1995.  This issue has not been adjudicated or developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  For the period from October 9, 1992 to April 21, 1995, 
the veteran's lumbar spine disability was not productive of 
severe limitation of lumbar spine motion, or severe 
intervertebral disc syndrome, or severe lumbosacral strain.

2.  For the period from April 22, 1995 to October 21, 1996, 
the veteran's lumbar spine disability was productive of 
severe lumbar spine limitation. 

3.  For the period beginning October 22, 1996, the veteran's 
lumbar spine disability was not productive of severe 
limitation of lumbar spine motion, or severe intervertebral 
disc syndrome, or severe lumbosacral strain.

4.  For the period from October 9, 1992 to October 21, 1996, 
the veteran's cervical spine disability was productive of no 
more than slight limitation of the cervical spine.  

5.  For the period from October 22, 1996 to April 17, 2000, 
the veteran's cervical spine disability was productive of 
severe limitation of the cervical spine.

6.  For the period beginning April 18, 2000, the veteran's 
cervical spine disability was productive of no more than 
slight limitation of the cervical spine.  


CONCLUSIONS OF LAW

1.  For the period from October 9, 1992 to April 21, 1995, 
the criteria for an evaluation greater than 20 percent for 
service-connected lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

2.  For the period from April 22, 1995 to October 21, 1996, 
the criteria for a 40 percent rating for service-connected 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292 (2000).

3.  For the period beginning October 22, 1996, the criteria 
for an evaluation greater than 20 percent for service-
connected lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

4.  For the period from October 9, 1992 to October 21, 1996, 
the criteria for a rating greater than 10 percent for the 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §4.71a, 
Diagnostic Code 5290 (2000).

5.  For the period from October 22, 1996 to April 17, 2000, 
the criteria for a 30 percent rating for service-connected 
cervical spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5290 (2000).

6.  For the period beginning April 18, 2000, the criteria for 
a rating greater than 10 percent for the cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §4.71a, Diagnostic Code 
5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the complaints and 
treatment for low back pain.  A service Medical Board report, 
dated in April 1992 reflects the following diagnoses: low 
back pain, myofascial syndrome; neck spasm and pain; 
congenital spinal stenosis from the lower thoracic to lumbar 
region; and mild degenerative disc bulge at L3-4 and L4-5.  

A VA examination was conducted in July 1992, and the examiner 
noted the review of the service medical records in the 
report.  At that time, the veteran was taking Salsalate 
tablets for pain, which helped his neck and chest somewhat.  
The examiner observed that the veteran took off his shoes, 
socks and clothing in a usual manner without any difficulty.  
He stood erect with hips and shoulders level.  The examiner 
heard the veteran groan in pain when moving around, but the 
veteran did not appear to be in distress.  He walked well and 
without a limp.  Due to pain in the low back area, he 
squatted 3/4 of the way.  Without difficulty, the veteran put 
weight on each leg alternately and on heels and toes.  He 
bent down well with the fingers approximately 10 inches above 
the floor.  The curvature of the lumbar spine was normal.  
The examiner noticed a bulging mass at the L4 area, which was 
nontender.  The veteran could lie down on the examining table 
without difficulty.  Straight leg raising was all the way to 
140, but there was pain in the right lumbar area when he did 
it on the right.  This did not occur on the left side.  Knee 
reflexes were 2+ and equal bilaterally.  Strength of the 
lower extremities was normal.  

Cervical spine flexion was restricted to 0 to 50 degrees with 
spasms and pain in the left shoulder blade and scapula area 
down to the anterior chest.  Backward extension was 0 to 40 
degrees, lateral flexion 0 to 30 degrees and rotation 0 to 50 
degrees.  All of these motions were with pain.  When lifting 
his arm above his head forward and sideways, he complained of 
pain in the scapular area.  There was tenderness on palpation 
in the area, especially on the left with muscle spasm noted.  

Lumbar spine forward flexion was 95 degrees, extension 
backward 35 degrees, lateral flexion 40 degrees, and rotation 
25 degrees.  Range of motion was not limited.  The examiner 
noted well-developed muscles of the upper and lower 
extremities, and described the veteran as muscular.  It was 
noted that the veteran is right-handed and that his grip was 
normal.  There were no joint limitations of range of motion, 
deformities, or crepitation of upper extremities.  The 
examiner found this to be true with regard to the hips, knees 
and ankles.  The feet were normal, and dorsalis pedis and 
radial pulses were soft and compressible.  

The following diagnoses were reported: chronic low back pain 
secondary to musculoskeletal spasm with degenerative changes 
in the L3-L5 area, limitation of range of motion with normal 
examination of low back pain on raising the right lower 
extremity to 120 degrees; chronic cervical spine pain 
secondary to muscle spasm and history of injury, currently 
with radiation to the chest and shoulder blade areas, no 
limitation of range of motion; noncardiac chest pain refers 
to the pain in the cervical area; and congenital stenosis of 
the lower thoracic to lumbar region by magnetic resonance 
imaging scan.  X-rays of the lumbar spine revealed minimum 
compression of L3, L4, and it was noted that old films were 
not available for comparison.  X-rays of the cervical spine 
were taken, and it was noted that the examination was limited 
since the C7 was not visualized and the odontoid view was 
suboptimum.  The examiner noted minimum osteophytes of C4, C5 
and C6.  

By rating action of December 1992, service connection was 
established for low back pain with mild disc bulge, L4-5.  A 
10 percent rating was assigned, effective October 9, 1992.  
Service connection was also established for history of an 
injury to the cervical spine with limitation of motion.  A 10 
percent rating was assigned, effective October 9, 1992.  

VA outpatient treatment records, reflect continued complaints 
and treatment related to the cervical and lumbar spine.  In 
March 1993, no significant abnormalities were seen on x-rays 
of the cervical and lumbar spine taken in March 1993.  In 
June 1993, it was noted that the veteran's occasional 
cervical spine pain improved with the use of Salsalate.  When 
seen in August 1993, the veteran complained of pain shooting 
down both legs, and the report contains a reference to a back 
brace.  

In connection with this appeal, the veteran appeared and 
testified before a hearing officer at the RO in June 1993.  
Due the neck pain, the veteran stated that it was difficult 
to sleep at night.  He was instructed to take medication for 
the pain, including a double dose.  The pain radiated from 
the lower back and up to the neck, and temporary relief was 
achieved by taking medication.  When he did not take his 
medication, he had associated chest pain.  At times, he 
experienced a shooting pain through the left and right arms.  
The neck pain was dull and achy, and he had problems with 
motion.  For instance, it was difficult for him to turn his 
neck when backing up in his automobile.  The pain in the 
lower back was constant and in the morning he had to sit on 
the side of the bed for about ten to fifteen minutes.  He had 
to take medication for pain relief and performed stretching 
or exercised for pain relief.  This pain radiated to the 
thighs and legs, but not to the feet.  The low back pain was 
achy and appeared in the buttocks and hips.  There were 
occasions when his leg went out.  The veteran reported that 
it was difficult to stand and walk because the leg went numb 
and lacked strength.  He indicated that the problem with the 
leg occurred when driving long distances.  At those times, he 
would massage the leg so he could continue to operate the 
vehicle.  The veteran testified that he had been issued a 
back brace, which was an elastic type with metal parts.  He 
wore it when he was in pain or had difficulty bending or 
reaching, which happened about once or twice a week.  He 
would wear it for a couple of days until the pain went away.  
He took Salsalate for pain, approximately three times a day.  

The Hearing Officer determined that a 20 percent evaluation 
was warranted for the lumbar spine disability, and the grant 
is reflected in a September 1993 rating action.  The 
effective date of the rating is October 9, 1992.  

VA records dated in 1993 and 1994 reflect continued 
complaints of and treatment for low back and neck pain.  The 
veteran also complained of weakness and pain radiating down 
the legs.  The use of a back brace was noted.  X-rays of the 
lumbar spine were taken in July 1994 and revealed some loss 
of lordotic curve.  Otherwise, they were unremarkable and 
showed little, if any, change.  X-rays taken in September 
1994 revealed loss of lordotic curve and there was no acute 
process or significant change.  

When hospitalized and treated for substance abuse in 1993 and 
1994, the veteran also noted complaints of low back and neck 
pain.  In August 1994, the examiner noted that the 
examination was noncontributory, except for diffuse joint 
pain and perhaps diffuse reduction in strength, given his 
size.  The examiner commented that overall, the veteran's 
movements were somewhat slowed and possibly uncoordinated.  
Follow-up with the orthopedic clinic was recommended.  

A VA examination was conducted in April 1995.  The only 
mention of the cervical spine was the diagnosis of status 
post cervical spine injury on the general medical 
examination.  The examiner noted possible disc disease and 
cervical radiculopathy.  Findings with regard to the cervical 
spine were not noted.  

The veteran complained of low back pain with anterior thigh 
pain.  Waddell signs were positive, and straight leg raising 
was negative.  The veteran was not able to toe/heel walk.  
The examiner had questions regarding the veteran's 
cooperation.  There were no postural abnormalities or fixed 
deformity.  There was no atrophy of the musculature of the 
back.  The following ranges of motion were noted: 45 degrees 
forward flexion; 10 degrees backward extension; 10 degrees 
lateral flexion, bilaterally; and 10 degrees rotation, 
bilaterally.  There was pain with all motions.  The examiner 
diagnosed lumbosacral strain.  

The veteran complained of pain radiating down both anterior 
thigh and into the chest.  He indicated that movement 
increased the pain.  The veteran also complained of weakness 
in his legs and occasional numbness in the left anterior 
thigh.  He had constant neck pain and stated that there was 
intermittent pain radiating down both arms.  He also 
experienced arm weakness.  The veteran reported that his 
symptoms had worsened.  He noted that he could not work 
because of the back pain.  The examiner reported that the 
neurological examination was normal, but there was some 
weakness.  The examiner diagnosed low back strain/chronic 
pain.  The examiner further noted that there was no evidence 
for a myelopathy, lumbar stenosis, or radiculopathy on the 
physical examination; however, the examiner noted that by 
history there might be radiculopathy. 

The veteran underwent magnetic resonance imaging scan in 
October 1995.  The magnetic resonance imaging scan of the 
cervical spine was negative for disc herniation and spinal 
stenosis.  Alignment was normal and the cervical cord showed 
normal thickness and signal.  The magnetic resonance imaging 
scan of the lumbar spine revealed degenerative disc disease 
at L4-L5, associated with Schmorl's node, but without focal 
disc herniation.  The rest of the spine did not show evidence 
of disc herniation or other abnormality.  

A VA examination was conducted in October 1996.  The veteran 
complained of intermittent pain in the low back area that 
radiated on the left lower leg.  In the low back, there was 
radiation in both legs from the hips down to the knee, 
especially the left, and into the foot.  The neck pain 
radiated on the anterior and posterior arm area, and caused a 
headache.  The examiner observed that the veteran was walking 
well.  

Examination of the cervical spine revealed flexion of 15 
degrees, backward extension of 15 degrees, lateral motion of 
20 degrees, and 15 degrees rotation.  The veteran experienced 
pain radiating to the anterior chest, back, shoulder blades 
and upper arm area during maneuvers.  However, the examiner 
did not observe any spasm of the cervical spine or localized 
tenderness.  Upper extremity strength was 5/5 and sensory 
impairment function was not noted.  The examiner noted 
well-developed muscles.  

The lumbar spine showed flexion of 75 degrees, backward 
extension of 20 degrees, lateral flexion of 20 degrees, and 
15 degrees rotation.  No muscle spasm was noted.  Localized 
tenderness was noted on the left lower lumbar spine area on 
palpation.  When the veteran bent down, pain radiated to the 
left buttock and anterior knee area.  He was able to lie down 
on the examination table without any difficulty.  Straight 
leg raising was 110 degrees, and with pain in the hips and 
posterior thigh area.  Strength of the lower extremities was 
equal and full.  Knee reflexes were 1+, bilaterally, and 
ankle reflexes were 1+.  Atrophy of the muscles was not 
noted.  He stood and walked well, but stood guardedly on each 
leg.  He stood on toes and heels without any difficulty.  He 
was able to squat well, and he walked in a straight line 
without any difficulty.  

X-rays of the cervical spine revealed degenerative disease.  
X-rays of the lumbar spine revealed minimal compression 
deformity of L3, L4, with no interval change since the x-rays 
taken in July 1993.  The diagnoses include a history of neck 
injury, with limitation of range of motion of the cervical 
spine due to pain, with x-ray evidence of degenerative joint 
disease changes, and a history and residual of low back 
injury with herniated disk by history with limitation of 
range of motion due to pain, with x-ray evidence of a lumbar 
injury.  

VA outpatient treatment records dated from 1997 to 2000 
contain references to chronic low back pain secondary to 
spinal stenosis and a herniated disc.  Complaints of neck 
pain were also noted.  When seen in May 1998, the veteran 
complained of low back and neck pain, but there was no 
numbness, tingling for focal weakness.  He had occasional 
sharp pain shooting down the thigh past the knee.  He 
achieved some relief with Tylenol and Motrin.  The dosage for 
his medication was increased and the veteran declined further 
x-rays.  He was given information on exercises.  X-rays of 
the lumbosacral spine completed in July 1998 revealed a 
normal examination.  

A VA examination was conducted in April 2000, and the 
examiner noted the review of the claims folder and Board 
remand in the report.  The examiner noted that the veteran's 
complaints of neck pain radiating down the arms and low back 
pain radiating down his legs were the same as those made in 
1996, although the veteran indicated that he was somewhat 
worse.  It was noted that the veteran was employed as a 
security guard.  The veteran was physically active, and did 
not miss work due to his back and neck disability.  He 
exercised at a health club once a week and lifted weights.  
He denied any history of flare-ups, stating that the pain was 
there all the time.  The examiner noted that the veteran's 
muscles were well developed, and strong without any evidence 
of atrophy.  

The examiner observed normal spinal curvatures, and noted 
tenderness of the trapezius and sternocleidomastoid muscles.  
There was no resistance to motion and muscle strength of the 
neck muscles as demonstrated to resistance to motion was 
normal.  The examiner performed range of motion testing, and 
reported normal ranges along with those demonstrated on 
examination.  The following was noted: with normal flexion of 
0 to 45 degrees, flexion was 35 degrees and limited by pain 
at 30 degrees; with normal extension of 0 to 55 degrees, the 
neck extended to 50 degrees, limited by lack of endurance at 
45 degrees; with normal right and left bending at 0 to 40 
degrees, right bending was 35 degrees limited by weakness at 
30 degrees, and left bending was 35 degrees limited by pain 
at 35 degrees; and with normal right and left rotation as 0 
to 70 degrees, right rotation was 65 degrees and limited by 
fatigability at 60 degrees, and 70 degrees on the left 
limited by lack of endurance at 65 degrees.  There was no 
radiation of pain or to production of paresthesia down either 
upper extremity with these motions.  The deep tendon reflexes 
in the upper extremities were normal.  

The examination of the lumbar spine revealed normal spinal 
curvatures.  There was no muscle spasm or tenderness.  The 
following was noted with regard to range of motion: with 
normal flexion of 0 to 90 degrees, flexion was 85 degrees 
limited by pain at 85 degrees; with normal extension of 0 to 
30 degrees, extension was 25 degrees, limited by fatigability 
at 25 degrees; with normal right and left bending of 0 to 35 
degrees, right bending was to 35 degrees without any 
limitations, and left bending was 30 degrees limited by pain 
at 25 degrees; and with right and left rotation as 0 to 30 
degrees, right rotation was 25 degrees limited by pain at 20 
degrees, and left rotation of 30 degrees limited by pain at 
25 degrees.  The pain did not radiate down to the lower 
extremities.  The vibratory sensation was normal in the lower 
extremities as well as the upper extremities.  Tendon 
reflexes were present in the lower extremities as well as the 
upper extremities.  The examiner explained that straight leg 
raising test was equivocal in that both lower extremities 
could be flexed to the extent of 90 degrees and commented 
that this is excellent but there was discomfort in the back 
at 30 degrees.  

The diagnoses were cervical spine arthritis, with x-ray 
evidence of spondylosis C4, C5, C6, slight compression 
deformity at C5, and a loss of cervical lordosis; and 
lumbosacral strain, with no evidence of neuropathy or muscle 
weakness, and x-ray evidence of a compression deformity of 
L4.  The examiner did not find objective evidence of 
neuropathy or radiculopathy, and commented that 
incoordination was not found.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  By virtue of the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There is no indication that Social Security Administration 
and vocational rehabilitation records need to be obtained.  
Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  A hearing was 
conducted before the RO in June 1993 and the transcript is 
associated with the claims folder.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  38 C.F.R. § 4.7 (2000).  In this case, 
the veteran disagreed with the initial rating assigned for 
his service-connected cervical spine and lumbar spine 
disabilities.  Thus the Board must consider the rating, and, 
if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disabilities at 
issue, the Board finds that the evidence demonstrates an 
increase and decrease in symptomatology for the 
service-connected disabilities that necessitates staged 
ratings. 

Lumbar Spine Disability

Service connection is currently in effect for low back pain 
with mild disc bulge L4-L5, rated 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293-
5295 (2000).  

Diagnostic Code 5293 contemplates intervertebral disc 
syndrome, and a 20 percent rating is assigned for moderate 
intervertebral disc syndrome manifested by recurring attacks.  
Severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief is rated as 40 percent 
disabling.  A maximum rating of 60 percent is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another Diagnostic Code pertaining to limitation 
of motion.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1997). 

With regard to the application of Diagnostic Code 5293, the 
low back pain is chronic which indicates recurring attacks as 
required for a 40 percent rating under Diagnostic Code 5293, 
but the findings of record indicate more than intermittent 
relief.  Throughout the record, it is noted that the veteran 
uses medication and performs stretching exercises for pain 
relief.  On the last examination, the veteran indicated that 
he was physically active and that he did not miss work due to 
his service-connected disability.  He also indicated that he 
exercised at a health club once a week.  Also, the findings 
of record do not indicate severe intervertebral syndrome, as 
the neurological examinations were essentially normal.  
Therefore, the disability picture presented does meet the 
criteria for a higher rating under Diagnostic Code 5293.  

Diagnostic Code 5295 contemplates lumbosacral strain.  A 20 
percent rating is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A maximum rating 
of 40 percent is assigned for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Regarding lumbosacral strain, the evidence of record does not 
show that manifestations of the veteran's service-connected 
low back disorder are severe.  The clinical findings indicate 
pain on straight leg raising, but the remaining criteria 
required for the assignment of a higher rating under 
Diagnostic Code 5295 have not been met.  For instance, there 
were findings indicating loss of lordotic curve, but not 
listing of the whole spine to the opposite side.  There was 
limited lumbar spine motion due to the nature of the 
disability, including pain, but the clinical findings do not 
indicate that there was marked limitation of forward bending 
in standing position.  For instance, when examined in 1992, 
the veteran was able to bend with fingers approximately 10 
inches from the floor.  Further, additional narrowing or 
irregularity of joint space has not been shown.  For 
instance, in 1996 the examiner indicated no interval changes 
since 1993.  Also, in 1998, the x-rays revealed a normal 
examination.  Furthermore, the findings do not indicate 
abnormal mobility on forced motion.  Overall, manifestations 
of the veteran's service-connected disorder do not meet the 
criteria for a 40 percent rating under Diagnostic Code 5295.

However, based upon a review of the evidence, to include the 
numerous VA examinations in particular, the Board finds that 
there is one period since October 9, 1992 which would warrant 
an assignment of a rating in excess of 20 percent, when 
evaluating the disability under Diagnostic Code 5292.  
Therefore, a higher rating for that period will be assigned. 

Diagnostic Code 5292 contemplates limited lumbar spine 
motion.  A 20 percent rating is assigned when the limitation 
is moderate, and a 40 percent rating is assigned when it is 
severe.  In this case, the clinical findings demonstrate 
limited lumbar spine motion, partly due to pain.  Reviewing 
the reported ranges of motion on VA examinations conducted 
for the period from 1992 to 2000, the ranges of motion noted 
on the VA examination of April 22, 1995 indicate severe 
limited lumbar spine motion.  For instance, when initially 
examined in 1992, flexion was 95 degrees, but in 1995 flexion 
was 45 degrees.  Later, on examination in 1996, flexion was 
75 degrees.  Furthermore, extension, lateral motion and 
rotation were 10 degrees on examination in 1995, which is 
considerably less than the motion demonstrated in 1992 and 
later in 1996.  Also, the examiner indicated that there was 
pain on motion with regard to all of the movements.  
Therefore, overall, the limitation of lumbar spine motion for 
the period from April 22, 1995 to the date of examination in 
October 1996 was more than moderate, and the veteran's 
disability picture more nearly approximates the criteria for 
a 40 percent rating under Diagnostic Code 5292.  38 C.F.R. 
§ 4.7 (2000) (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.)  However, for the 
period beginning with the October 22, 1996 VA examination 
findings, a 20 percent rating is warranted as the limited 
motion was not severe from the time of that examination.   

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2000), whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 5293-5295, do not provide a basis to assign 
an evaluation higher than those assigned for the staged 
ratings in this instance.  As noted, there is limited lumbar 
spine motion, including severe limitation for the period 
discussed above.  However, such limitation for any period in 
question, is not comparable to ankylosis as contemplated by 
38 C.F.R. § 4.71, Diagnostic Codes 5289, 5286 (2000).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000), a 60 percent 
rating is assigned for residuals of vertebra fracture without 
cord involvement and abnormal mobility requiring neck brace.  
Here, the evidence does not indicate that the disability 
involves residuals of a vertebra fracture.  Although there is 
mention of the use of a back brace, such use has been for 
pain and not abnormal mobility.  Therefore, Diagnostic Code 
5285 would not apply in this case.  

The Board has also considered any functional impairment of 
the veteran's service-connected low back disorder due to 
pain.  A determination of the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2000).  
Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
In the instant case, the veteran has been noted as well 
developed and well muscled, with no evidence of lack of use 
by atrophy.  Incoordination has not been shown and the 
veteran denied a history of flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Cervical Spine Disability

Service connection is currently in effect for residuals of 
cervical spine injury, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).  
Diagnostic Code 5290 contemplates limitation of cervical 
spine motion.  A 10 percent rating is assigned for slight 
limitation of cervical spine motion.  A 20 percent rating is 
assigned when the limitation is moderate and a maximum rating 
of 30 percent is assigned when it is severe.  Here, the 
evidence supports a 30 percent rating for the period from 
October 22, 1996 to April 17, 2000.  

On the most recent VA examination, the examiner noted a 
diagnosis of cervical spine arthritis.  It is noted that 
Diagnostic Code 5003 contemplated degenerative arthritis 
established by X-ray findings, and provides for rating the 
disability on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Here, such limitation is contemplated by the 
Diagnostic Code currently applied. 

In this case, severe limitation of cervical spine motion was 
demonstrated on VA examination of October 1996.  For 
instance, when examined in 1992, flexion was 50 degrees, but 
in 1996 flexion was 15 degrees.  The substantial decrease in 
range of cervical spine motion was demonstrated with regard 
to extension, lateral movement, and rotation.  Later in 2000, 
the ranges of motion indicated slight limitation, even when 
factoring the degree of limitation due to pain.  For 
instance, the examiner indicated that normal flexion was 45 
degrees, and on examination flexion was limited due to pain 
at 30 degrees.  The remaining ranges of motion did not reveal 
more than 10 degrees difference between normal ranges and the 
reported motions limited by pain.  Therefore, the degree of 
limitation, even when considering pain, is not more than 
slight as of the April 2000 examination.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that diagnostic codes other than 
Diagnostic Code 5290, do not provide a basis to assign an 
evaluation higher than those assigned for the various stages 
discussed in this decision. 

As noted, there is limited cervical spine motion, including 
severe limitation for the period discussed above.  However, 
such limitation, for any period in question, is not 
comparable to ankylosis as contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287 (2000).  Additionally, the 
clinical findings of record do not reflect the manifestations 
considered when rating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 or vertebra fracture 
residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2000).  Further, neurological findings of record do not 
indicate the severity contemplated by the higher rating under 
38 C.F.R. § 4.71a, 5293. 

The Board has also considered any functional impairment of 
the veteran's service-connected low back disorder due to 
pain.  38 C.F.R. §§ 4.10, 4.40.  However, the veteran has 
been noted as well developed and well muscled, with no 
evidence of lack of use by atrophy.  Incoordination has not 
been shown and the veteran denied a history of flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

For the period from October 9, 1992 to April 21, 1995, a 
rating greater than 20 percent for service-connected lumbar 
spine disability is not warranted, and to this extent, the 
appeal is denied. 

For the period from April 22, 1995 to October 21, 1996, a 40 
percent rating is warranted for service-connected lumbar 
spine disability, and to this extent, the appeal is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

For the period beginning October 22, 1996, a rating greater 
than 20 percent for service-connected lumbar spine disability 
is not warranted, and to this extent, the appeal is denied. 

For the period from October 9, 1992 to October 21, 1996, a 
rating greater than 10 percent is not warranted for service-
connected cervical spine disability, and to this extent, the 
appeal is denied.  

For the period from October 22, 1996 to April 17, 2000, a 30 
percent rating for service-connected cervical spine 
disability is warranted, and to this extent, the appeal is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

For the period beginning April 18, 2000, a rating greater 
than 10 percent is not warranted for service-connected 
cervical spine disability, and to this extent, the appeal is 
denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

